Citation Nr: 0104771	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) nonservice-connected disability pension 
benefits. 


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant had active service in the Regular Philippine 
Army from March 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 1998 determination of the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) which found that the 
appellant did not meet basic eligibility requirements for 
nonservice-connected disability pension benefits.

The Board notes that the appellant's claim of entitlement to 
VA nonservice-connected pension benefits was previously 
denied by the RO in a June 1988 decision on the basis that he 
did not have the requisite service to establish basic 
eligibility therefor.  Thereafter, by October 1991 decision, 
the Board determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to 
nonservice-connected disability pension benefits.  

In a recent decision, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 U.S.C. § 5108 
applies to the reopening of a claim regardless of the grounds 
on which the claim was previously disallowed.  D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).  The Federal Circuit 
found that nothing in the statutory language of 38 U.S.C. § 
5108 suggests that it does not apply to claims that 
originally were disallowed because a appellant's veteran 
status was not established.  Id.

In this case, in the rating decision on appeal, the RO did 
not address the issue of whether new and material evidence 
had been submitted to reopen the claim, but addressed the 
issue only on the merits.  The Board is obligated by 38 
U.S.C.A. §§ 5108, 7104(b) to address whether new and material 
evidence has been submitted prior to addressing the merits of 
this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been framed as set forth on the 
cover page of this decision.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
of whether the appellant has basic eligibility for 
nonservice-connected pension benefits on the merits, whereas 
the Board considers whether he met his initial burden of 
submitting new and material evidence to reopen his claim.  
Although the Board will consider below the appellant's claim 
on a ground different from that of the RO, the appellant has 
not been prejudiced by the decision.  This is because the RO 
accorded him greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).

The Board also notes that, although the appellant's claim was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand for additional action by the RO is not 
warranted.  The VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f).  Moreover, the record reveals that the appellant 
has been repeatedly advised of the nature of the evidence 
needed to substantiate his claim.  Given the facts of this 
case, there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim of entitlement to VA nonservice-connected disability 
pension benefits.  


FINDINGS OF FACT

1.  By final October 1991 decision, the Board denied the 
appellant's claim of entitlement to VA nonservice-connected 
disability pension benefits. 

2.  Evidence received since the final October 1991 Board 
decision is duplicative, cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1991 Board decision which denied the 
appellant entitlement to VA nonservice-connected disability 
pension benefits is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been received to 
warrant reopening of the appellant's claim of entitlement to 
nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R.  
§ 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.8(c), (d).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993). 

A review of the record shows that by June 1988 decision, the 
RO denied the appellant's claim of entitlement to VA 
nonservice-connected pension benefits on the basis that he 
did not have the requisite military service to establish 
eligibility therefor.  The evidence of record at the time of 
that decision included a January 1950 response from the 
service department certifying that the appellant had served 
as an enlisted man in the Regular Philippine Army from March 
21, 1945 to June 30, 1946.  There was no evidence of record 
to show that he was enlisted, inducted or commissioned into a 
regular component of the U.S. Armed Forces.

The appellant thereafter requested reopening of his claim, 
arguing that he should be classified as a veteran of the U.S. 
Army, rather than a member of the regular Philippine Army.  
By October 1991 decision, the Board determined that the 
appellant had not submitted new and material evidence to 
reopen the claim.  The Board's decision is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

The appellant now seeks to reopen his claim of entitlement to 
nonservice-connected pension benefits.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence submitted by the appellant or otherwise associated 
with the claims folder since the Board's October 1991 
decision includes numerous clinical records and other 
documents pertaining to the claim for a rating in excess of 
30 percent for his service-connected pulmonary tuberculosis.  
Although this evidence is new in that it was not previously 
of record, it is obviously not material in that it has no 
bearing on the specific matter under consideration, namely, 
whether the appellant has the requisite military service to 
render him basically eligible for pension benefits.  
38 C.F.R. § 3.156.

Also submitted by the appellant were copies of numerous 
documents which were previously of record at the time of the 
Board's October 1991 decision.  These duplicate records 
include, for example, copies of correspondence with the RO 
and the U.S. Army Reserve Personnel Center, an excerpt from a 
March 1985 pamphlet entitled Benefits Available to 
Commonwealth Army Veterans, Recognized Guerrillas and their 
Dependents, and a copy of the January 1950 certification from 
the service department showing that he had service in the 
Regular Philippine Army from March 21, 1945 to June 30, 1946.  
Under applicable regulation, evidence which is merely 
duplicative of evidence already in the record cannot be 
considered "new" for purposes of reopening a claim.  38 
C.F.R. § 3.156(a).  Thus, the evidence set forth above is not 
new and material.

The appellant has also submitted numerous written statements 
in support of his claim of entitlement to pension benefits.  
Without exception, his statements are cumulative, redundant 
and reiterative of the statements previously considered by 
the Board at the time of the October 1991 decision.  Simply 
put, his current assertions contain essentially the same 
assertions as those considered by the Board in its prior 
decision.  Thus, these statements are not new and material.  

Finally, the appellant has submitted a certification from the 
Philippine Army, dated in March 1998.  This document 
indicates that he served as an enlisted man in the Philippine 
Army from March 21, 1945 to June 30, 1946.  The Board finds 
that this evidence is not new and material, sufficient to 
reopen his claim.  The information contained in this document 
was known at the time of the October 1991 rating decision, 
given that the January 1950 certification from the service 
department was already of record.  Obviously, this March 1998 
document does not substantially change the evidentiary record 
or provide a new factual basis on which to reconsider the 
claim.  Thus, it is not new and material evidence.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to nonservice-connected pension benefits.  As set 
forth above, the additional evidence is either duplicative, 
cumulative of other evidence previously submitted and 
considered by the Board in October 1991, or does not bear 
directly and substantially upon the specific matter under 
consideration.  As the additional evidence fails to establish 
that the appellant had the requisite military service to 
entitle him to VA nonservice-connected disability pension 
benefits, it certainly does not in any way contribute to a 
more complete picture in this case.  See Hodge, 155 F.3d at 
1363.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to nonservice-
connected pension benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

